Citation Nr: 1022620	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-27 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

(The decision below addresses the claim of service connection 
for tinnitus.  The Veteran's claim of service connection for 
knee disability is addressed in the remand that follows the 
decision below.)


FINDING OF FACT

The Veteran does not have tinnitus attributable to active 
military service.


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2007, prior to the initial adjudication of the Veteran's 
claim.  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records, service personnel records, VA and 
private medical records, and provided an examination in 
furtherance of his tinnitus claim.  A VA examination with 
respect to the issue of service connection for tinnitus was 
obtained in October 2007.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as the opinion was supported by an 
adequate rationale, it was predicated on consideration of the 
service treatment records, and VA medical records in the 
Veteran's claims file, and it considered all of the pertinent 
evidence of record, including the Veteran's lay statements 
regarding in-service noise exposure and the date of onset of 
his tinnitus.  Accordingly, the Board finds that VA's duty to 
assist with respect to the issue of service connection for 
tinnitus has been met.  38 C.F.R. § 3.159(c)(4).  In summary, 
no duty to assist was unmet.

II. Service Connection

The Veteran alleges that his current tinnitus is the result 
of exposure to acoustic trauma while serving as a radar 
repairman and heavy machine gunner aboard helicopters in 
Vietnam.  The Veteran maintains that he has experienced 
ringing in his ears since his exposure to acoustic trauma in 
service.  The Veteran's DD Form 214 and personnel records 
shows his military occupational specialty (MOS) as a radar 
repairman and also note his service as a scout driver for a 
short period of time in October 1971.

The service treatment records (STRs) are absent for 
complaints of tinnitus, and in a March 1972 Report of Medical 
History filled out at discharge, the Veteran denied currently 
experiencing ear trouble or experiencing ear problems in the 
past.  The Veteran was afforded a VA audiological examination 
in October 2007, at which point he reported in-service noise 
exposure from explosions and machine guns, and denied any 
non-military noise exposure.  The Veteran reported that he 
first noticed ringing in his ears thirty-five years earlier, 
and stated that he currently heard a mild non-descript 
ringing bilaterally about once a week.  After examining the 
record and performing an audiological evaluation, the 
audiologist noted that the Veteran's hearing acuity was 
normal, and opined that his tinnitus was not as likely as not 
related to his military service.  The VA examiner explained 
that although the Veteran reported subjective complaints of 
mild and infrequent tinnitus, there was no mention of 
tinnitus in his service treatment records, or anywhere else 
in his file prior to his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Further, it is not enough that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Here, the record shows current evidence of subjective 
complaints of mild ringing bilaterally, occurring 
approximately once per week.  See October 2007 VA 
examination.  Although the Board acknowledges that the 
Veteran is competent to describe his in-service exposure to 
loud noises, and notes that ear ringing is a symptom capable 
of lay observation, see Charles v. Principi, 16 Vet. App. 370 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994), the 
Board questions the credibility of the Veteran's statements 
regarding the onset of tinnitus while in service.

Significantly, although the Veteran contends that he has 
experienced ringing in his ears since in-service acoustic 
trauma, in a 1972 Report of Medical History, the Veteran 
specifically responded that he had not had any ear trouble.  
In fact, the first post-service indication of tinnitus in the 
record is not until 2007, over 30 years after discharge.  The 
Board finds that the Veteran's contemporaneous statement in 
1972 noting that he did not experience ear trouble is 
entitled to greater probative weight than his 2007 statement 
noting ringing in his ears since service, which was made in 
the context of a claim for monetary benefits.  Therefore, 
although the Veteran is competent to report ringing in his 
ears since discharge, as this is a symptom capable of lay 
observation, because of the lack of documented tinnitus 
symptomatology from discharge until 2007, and because the 
Veteran did not mention any ear problem at the time of his 
separation, the Board finds that the Veteran's statements 
regarding the onset of his tinnitus and continuity of 
symptomatology since service are not credible. 

Finally, the 2007 VA examiner concluded that, notwithstanding 
the Veteran's history of in-service noise exposure and his 
statements regarding continuity of ringing in his ear since 
service, his current tinnitus was not as likely as not 
related to military service.  The VA audiologist provided a 
clear explanation, noting that there was no mention of 
tinnitus in the STRs or anywhere else in the Veteran's file 
prior to this claim.  The October 2007 examiner's opinion 
assessing the medical probability that tinnitus is 
attributable to military service stands uncontradicted by any 
other medical evidence of record.

In summary, although there is evidence of current subjective 
complaints of tinnitus, the STRs are devoid of treatment or 
complaints related to tinnitus.  Further, although the 
Veteran reported in 2007 that he experienced tinnitus since 
service, in a 1972 Report of Medical History filled out at 
discharge, the Veteran noted that he did not have ear 
trouble, and the first post-service documentation of tinnitus 
was not until May 2007, more than 30 years after discharge 
when the Veteran filed his claim for service connection.  
Taking into consideration the Veteran's report of in-service 
noise exposure, the 2007 VA examiner opined that the 
Veteran's current tinnitus was not as likely as not due to 
noise exposure during military service.  For these reasons, 
the Board finds that the preponderance of the evidence is 
against the claim, and service connection for tinnitus is not 
warranted.


ORDER

Service connection for tinnitus is denied.


REMAND

There have been prior adjudications by VA of a claim of 
service connection for bilateral knee disabilities.  The RO 
took action to deny the claim in August 2004 and March 2005.  
The Veteran did not appeal.

Ordinarily, when there has been a prior final adjudication, a 
claim may be reopened and again considered by VA only on the 
submission or receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  
However, "if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section."  38 C.F.R. 
§ 3.156(c) (2009).  

Although very little evidence has been added to the record 
since the prior final denial in March 2005, newly obtained 
personnel records contain additional information regarding 
the Veteran's duty assignments, which coupled with evidence 
previously of record, makes the personnel records relevant to 
the question of whether the Veteran experienced injury during 
his active military service.  Specifically, the Veteran has 
consistently argued that his current bilateral knee problems 
were the result of an in-service incident that occurred 
around November or December of 1971, when he was being 
transported by an Army Helicopter and the hydraulics on the 
helicopter failed, forcing the helicopter to land on a long 
approach.  During the landing, the Veteran reported that 
sparks started to fly and he jumped out of the helicopter 
before it came to a complete stop, dislocating his knees in 
the process.  

At the time of the 2005 denial, although the DD Form 214 was 
of record, and showed the Veteran's last duty assignment with 
the 261st Field Artillery, USARV, the record did not show 
precisely what squadron or company the Veteran was attached 
to during his entire period of service, in particular, during 
his period of service in Vietnam.  The newly obtained 
personnel records provide further details regarding the 
Veteran's duty assignments while serving in Vietnam.  The 
personnel file indicates that in addition to the Veteran's 
service with the 261st Field Artillery in October 1971, he 
also served in the 335th Assault Helicopter Company from June 
1971 to October 1971, with his military occupational 
specialty (MOS) noted to be a radar repairman, and he served 
for a brief period in October 1971 with the D troop 7/1 Air 
Cavalry Squadron, with his MOS noted to be a scout driver 
(11D20).  As noted by the RO, the Veteran's unit assignment 
with the Air Cavalry and his MOS of cavalry scout (11D20), 
make it highly probable that he served as a door gunner of a 
helicopter as he has claimed.  

The Board finds this evidence from the service department to 
be relevant, placing the Veteran in a helicopter during his 
time in Vietnam, which helps corroborate his account of 
injuring his knees when jumping from a helicopter.  
Therefore, the Board finds that the addition of the personnel 
records from the service department requires that VA 
reconsider the claim of service connection in accordance with 
38 C.F.R. § 3.156(c).

The Board also notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As will be explained in detail below, the Board finds that 
based on the evidence currently of record, the Mclendon 
standard has been met, and the Veteran is entitled to a 
medical opinion to determine whether any currently diagnosed 
knee disability is attributable to military service.

A March 1972 discharge examination report shows a normal 
clinical evaluation for the Veteran's lower extremities, and 
in a March 1972 Report of Medical History, the Veteran 
checked "no" to the question "have you ever had or do you 
now have" a trick or locked knee, but he checked "yes" in 
response to the question of whether he ever had painful or 
swollen joints.  The service treatment records (STRs) do not 
contain any specific complaints or treatment related to the 
Veteran's knees.

In terms of evidence of a currently diagnosed bilateral knee 
disability, a November 1984 operative report by W.S., M.D. of 
Deaconess Hospital rendered a diagnosis of bilateral 
subluxation of the patellae, and described the operation as a 
diagnostic arthroscopy of both knees with bilateral lateral 
retinacular releases.  A November 1984 x-ray film revealed 
that foreign bodies had been removed, and a History and 
Physical by C.W.G., M.D., reflected the Veteran's complaints 
of pain on walking with pain in the right knee; however, 
peculiarly, the examiner provided a diagnosis of left knee 
pain secondary to a past accident, despite the Veteran's 
complaints of right knee pain.  See November 1984 History and 
Physical.  At this November 1984 Hospital admission for knee 
surgery, the Veteran again stated that he twisted his right 
knee jumping out of a helicopter in Vietnam, and noted that 
since that time, he had experienced intermittent pain with 
movement of the right knee.

In summary, the Veteran has a currently diagnosed knee 
disability-bilateral subluxation of the patellae.  Although 
the STRs do not show evidence of a specific in-service knee 
injury, his personnel records include duty assignments with a 
helicopter assault company and air cavalry squadron as 
possibly a door gunner, which tends to support, or at the 
very least, is in line with the Veteran's allegation of 
injuring his knees when he jumped from a helicopter.  In 
short, the Board finds that when taken together, there is 
enough evidence currently of record to meet the standard set 
forth in Mclendon.  20 Vet. App. 79 (2006).  Therefore, 
because no nexus opinion has been sought, the Board finds 
that a VA examination and opinion is required to determine 
the current diagnosis of any knee disability and to assess 
the medical probability that any currently diagnosed knee 
disability is traceable to military service, including the 
in-service injury described by the Veteran.

Accordingly, the case is REMANDED for the following action:



1. The Veteran should be afforded a VA 
examination in order to obtain a nexus 
opinion regarding the medical probability 
that any currently diagnosed knee 
disability (right or left) is 
attributable to the Veteran's active 
military service, in particular, to any 
knee injury sustained when the Veteran 
jumped from a helicopter as it was in the 
process of landing.  The examiner should 
include an opinion as to whether it is at 
least as likely as not that any current 
knee disability is, even in part, 
attributable to military service, 
including any in-service knee injury.  
The examiner should consider whether the 
circumstances surrounding the in-service 
knee injury are consistent with any 
currently diagnosed knee disability, and 
provide a thorough rationale for her/his 
opinion.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the merits of issue 
remaining on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


